TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00615-CR



                              Robert Lee Anderson Jr., Appellant

                                                  v.

                                   The State of Texas, Appellee


                   FROM THE COUNTY COURT OF MILAM COUNTY
            NO. CR28569, HONORABLE FRANK SUMMERS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Robert Lee Anderson, Jr. was found guilty of driving while intoxicated.

His retained trial counsel was permitted to withdraw. Appellant now represents himself and filed

his own notice of appeal. Appellant requested but did not pay for a reporter’s record. After

appellant was given notice and an opportunity to cure, the appeal was submitted for decision without

a reporter’s record. See Tex. R. App. P. 37.3(c)(1). Appellant did not file a brief or respond to this

Court’s notices. See Tex. R. App. P. 38.8(b)(4). We have examined the record before us and find

no fundamental error that should be considered in the interest of justice. Affirmed.




                                               G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Affirmed

Filed: May 22, 2008

Do Not Publish